PER CURIAM:
Duilio A. Espinosa-Montalban, Esq., appointed counsel for Fabio Javier CaicedoGutierrez, has filed a motion to withdraw on appeal supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals counsel’s assessment of the relative merit of the appeal is correct. Independent examination of the entire record reveals no arguable issues of merit, therefore, counsel’s motion to withdraw is *914GRANTED, and Caieedo-Gutierrez’s conviction and sentence are AFFIRMED.